United States Court of Appeals
                                 FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 08-3121
                                       ___________

Rudy Stanko, and similarly situated         *
pre-trial detainees and prisoners,          *
                                            *
               Appellant,                   *
                                            *
       v.                                   *
                                            *
Robert Patton, individually and in his      *
official capacity as Director of Douglas    *
County Corrections, aka, Chief              *
Deputy of Corrections (See Inmate           *
Rules and Information Handbook);            *
Barbara Glazer, individually and in her     *   Appeal from the United States
official capacity as Education and          *   District Court for the
Recreation Coordinator; John Heatley,       *   District of Nebraska.
Chaplin, individually and in his official   *
capacity as an Appointee and Chaplain       *   [UNPUBLISHED]
at Douglas County Correctional Center;      *
John Does 1x through 5x, individually       *
and in their official capacity; John        *
Hubbard, individually and in his            *
official capacity as Captain and Acting     *
Director of Douglas County                  *
Corrections,                                *
                                            *
               Appellees.                   *
                                            *
------------------------------              *
                                            *
Rudy Stanko, individually and on            *
behalf of similarly situated prisoners,     *
                                            *
               Appellant,                   *
                                        *
      v.                                *
                                        *
Unknown Sanchez, Sargent,               *
Individually and in his Official        *
Capacity as Supervisor; John Hubbard, *
Individually and in his Official        *
Capacity as Acting Director; Barb       *
Glazer, Individually and in her         *
Official Capacity as Scheduling         *
Supervisor; John Does 1x through 6x, *
Individually and in their Official      *
Capacities,                             *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: December 22, 2009
                               Filed: December 29, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Rudy Stanko appeals from the District Court’s1 order granting defendants’
motions for summary judgment in two civil rights actions that Stanko filed while he
was confined as a pretrial detainee at the Douglas County Corrections Center in
Omaha, Nebraska. Having reviewed the summary judgment decision de novo, see
Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 812 (8th Cir. 2008), and having
considered all of Stanko’s arguments on appeal, we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                        -2-